           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

JAMES EWING, Individually
and on Behalf of All Others
Similarly Situated                                          PLAINTIFF

v.                       No. 3:19-cv-232-DPM

PIZZA CZAR, INC. and
SHANE HOLLOWAY                                          DEFENDANTS

                                ORDER
     Joint motion to stay, NQ 8, granted as modified. This case is stayed,
and all deadlines are suspended. Joint report on mediation due by
10 January 2020.
     So Ordered.



                                                  v'
                                 D.P. Marshall Jr.
                                 United States District Judge
